Adams, Cu. J.
The directors of the independent district of Rock Valley came in, and were made defendants; and are ’ satisfied with the order and judgment of the court. The defendants, the directors of the district township of Rock, complain because they deny that they refused to meet and make an equitable division of the assets, as the plaintiff avers. On the other hand, they aver that they did repeatedly meet with the directors of the independent district, and try to make an equitable division of the assets, but that they were unable to agree; and we have to say that the evidence fully sustains their averment iu this respect. They were not in fault, then, unless it may be for failure to appoint arbitrators.
The provision of law governing the case is section 1715 of the Code. It is not necessary to set out the whole section. That part providing for the action of the boards is in these words: “ The respective boards of directors shall immediately after such organization make an equitable division of the then existing assets and liabilities between the old and new districts, and, in case of a failure to agree, the matter may be decided by arbitrators chosen by the parties in interest-.” The evidence shows that there was a failure to agree, and the parties should, we think, have chosen arbitrators. There was evidence, we think, tending to show that the failure to choose arbitrators was attributable to the fault of the directors of the district *488township, and we are not prepared to say that they did not become amenable to an action of mandamus to compel them to perform such duty. But this action is not brought for that purpose. Under the evidence we do not think that there was any other ground for an action of mandamus. It follows that, in our opinion, the judgment must be
Reversed.